t c no united_states tax_court oliver k robinson and deborah l robinson et al petitioners v commissioner of internal revenue respondent docket nos filed date r determined that certain expenditures made by p’s wholly owned subch c_corporation c constituted constructive dividends to p at the time that r mailed a notice_of_deficiency to p the period for assessment of fiscal_year tax with respect to c had expired whereas the period for assessment of tax for p had been extended and had not expired because the adjustment to p derives from c’s transactions p contends that c’s period for assessment should govern r’s ability to make a determination and or assess tax with respect to p or c sec_6501 ' the following cases have been consolidated for purposes of trial briefing and opinion pak west airlines inc docket no and career aviation academy inc docket no -- - i r c provides the general_rule that r ha sec_3 years after the return was filed to assess r contends that the return referenced in sec_6501 i r c is the return of the taxpayer for whom the adjustment is being made conversely p contends that the return is that of the entity from which the adjustment derives held in the factual context of this case the return referenced in sec_6501 i r c is the return of the taxpayer for whom the adjustment is determined and not the return of the entity from or concerning whom the taxpayer has realized an item_of_income roger m schrimp james f lewis and steven g pallios for petitioners michael f steiner julie a howell and dale a zusi for respondent gerber judge in separate notices of deficiency respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under sec_6662 for the and taxable years as follows unless otherwise indicated section references are to the internal_revenue_code in effect for the taxable years under consideration and rule references are to the tax_court rules_of_practice and procedure penalty docket no year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number after concessions the issues remaining for our consideration are whether respondent was barred from determining constructive_dividend income for the robinsons from their wholly owned corporation because the period for assessment of a deficiency in the corporation’s income_tax had expired whether the robinsons are liable for self-employment taxes of dollar_figure for and dollar_figure for and whether petitioners are liable for sec_6662 penalties findings_of_fact at the time their petitions were filed oliver and deborah robinson were married and resided in oakdale california the principal_place_of_business of the corporate petitioners career aviation academy inc career and pak west airlines inc pak west was oakdale california at the time their petitions were filed career was wholly owned by mr robinson and pak west was wholly owned by mrs robinson both corporations were entities subject_to tax c corporations career reported income on the the parties’ stipulations of facts and settled issues are incorporated by this reference q4e- basis of a fiscal_year ending july and pak west used a fiscal_year ending september during the years at issue career’s business was divided into two major segments providing air freight air charter and aircraft leasing services and purchasing and selling used aircraft and parts pak west came into existence in late as an air carrier providing air cargo services for its fiscal_year ending date career timely filed its form_1120 u s_corporation income_tax return on date the robinsons also filed a timely form_1040 u s individual_income_tax_return for their calendar_year during date sometime during the robinsons’ and returns were selected for audit subsequently the audit was expanded to include career and pak west during the audit the robinsons executed form sec_872 consent to extend the time to assess tax consenting to the extension of the assessment_period for their individual return until date no consents to extend were executed for career with respect to its fiscal_year ended date and the period for assessment for that year expired on date respondent did not issue a notice_of_deficiency with respect to career’s fiscal_year and accordingly career’s gquestionable items of expense were not disallowed on december - - respondent issued a notice_of_deficiency to the robinsons for their and individual income_tax years in that notice respondent determined that the robinsons had constructive_dividend income of dollar_figure and dollar_figure that was attributable to career’s fiscal years ended date and the constructive dividends were imputed to mr robinson as 100-percent owner of career and derived from various nonbusiness expenses of the robinsons that were paid_by the corporation payment of these personal items of the robinsons was not reported as income by them or as loans to shareholders on career’s books respondent also determined that the robinsons were liable for self-employment_tax in the amounts of dollar_figure and dollar_figure for and respectively those adjustments were based on respondent’s determination that mr robinson received corporate compensation during and dollar_figure in each year which had not been reported as self-employment_income the robinsons did report the dollar_figure on each of their and returns but reported the amount as income from forgiveness of debt career’s books_and_records do not reflect any specific with the exception of the dollar_figure constructive_dividend remaining in controversy which involves payments of the robinsons’ expenses during the first half of career’s fiscal_year ended date the parties have reached agreement regarding the remainder of the robinsons’ constructive_dividend issues for and -- - information regarding any debt that might have generated forgiveness of debt income as reported by the robinsons mr robinson an officer and the sole shareholder of career and mrs robinson performed services for career but they did not report salary or wage income on their or return mr robinson provided substantial services to the corporation in his capacity as an officer because of his expertise as a certified aircraft mechanic and pilot he was involved in overseeing the day-to-day operation of the aircraft brokerage segment of career’s business he was personally involved in the inspection negotiation and purchase of used aircraft and parts and he traveled extensively for this part of the business mr robinson took part in the actual inspection of purchased aircraft and parts he worked a minimum of hours a week for the company mrs robinson was involved in the day-to-day administrative details of career along with two others mrs robinson prepared corporate checks and coded them for posting to the general ledger she was also responsible for marketing most importantly mrs robinson was the primary dispatcher for the freight and passenger charter activities including the coordination and readying of the planes and crew for the freight and charter businesses although she was also the property petitioners on brief do not attempt to characterize the dollar_figure amounts reported for and as income from forgiveness of debt they agree that those amounts are income but disagree that it is income subject_to self-employment_tax manager for the robinsons’ relatively extensive real_estate activity she nonetheless devoted significant time and effort to her career responsibilities the robinsons in their and returns reported income from property management cancellation of indebtedness and in dollar_figure of net_earnings from self employment the self-employment_income was attributable to mr robinson’s management consulting income in the gross amount of dollar_figure respondent also determined that the robinsons were liable for sec_6662 accuracy-related_penalties for their and tax years in particular the penalties were determined for the substantial_understatement of tax under sec_6662 b and d respondent also issued notices of deficiency to career for its fiscal years ended date and and pak west for its fiscal_year ended date with respect to career respondent determined adjustments regarding items of business income expenses and net operating losses and that the corporation was liable for accuracy-related_penalties under sec_6662 and d similarly as to pak west respondent disallowed various business_expenses and also determined that the corporation was liable for the accuracy-related_penalty under sec_6662 and d opinion it whether the period for assessment has expired a introduction respondent determined that the robinsons had additional income attributable to constructive dividends originating in transactions of a separate taxable corporate entity career ’ petitioners argue that career’s period for assessment should govern whether respondent may make a timely constructive_dividend adjustment petitioners contend that respondent is therefore barred from determining that the robinsons had a dollar_figure constructive_dividend for their tax_year because career’s period for assessment had expired for its corresponding corporate fiscal tax_year respondent contends that the period for assessment is controlled by the period for assessment determined with regard to the return of the taxpayer under examination and not with regard to the return of the entity from which the adjustment may originate generally the commissioner’s authority to determine income except for the accuracy-related_penalties the adjustments for these corporate entities have been resolved by agreement of the parties ’ respondent determined that certain of career’s claimed expenses were expended for the robinsons’ nondeductible personal expenses and constituted constructive dividends to the robinsons - tax deficiencies for assessment is statutorily limited to a period ending years after the filing of a taxpayer’s return see sec_6501 under sec_6501 the 3-year period can be extended by written_agreement between the taxpayer and the government the statute_of_limitations is an affirmative defense and the party interposing it must specifically plead it and carry the burden of showing its applicability rule 85_tc_535 generally statutes limiting the assessment and collection of tax are strictly construed in the government’s favor 464_us_386 210_f3d_1125 9th cir the dispute between the parties has as its focus the term return as it is used in the sec_6501 phrase the amount of tax imposed by this title shall be assessed within years after the return was filed in the setting of this case the question is whether the return referred to is that of the shareholder or the c_corporation this court has consistently held that the relevant return for determining whether the period for assessment expired under sec_6501 is that of the taxpayer with respect to whom the commissioner seeks to determine a deficiency see 99_tc_490 and cases cited therein some of the exceptions to this general_rule may be found in sec_6501 and e -- - we have reached that conclusion irrespective of whether the adjustment concerned the transactions of another entity and irrespective of whether that entity was taxable around a conflict arose amongst federal courts of appeals over whether a passthrough corporate entity’s ora shareholder’s period for assessment controlled the commissioner’s ability to determine a deficiency for an item flowing from the corporation to the shareholder in 506_us_523 the supreme court addressed that conflict in the context of a subchapter_s_corporation and its shareholder in bufferd it was held that adjustments to a shareholder’s income are governed by the shareholder’s period for assessment b caselaw development petitioners and respondent each focus on the supreme court’s holding in bufferd v commissioner supra to support their positions respondent contends that bufferd even though it involves a shareholder and an s_corporation stands for the general principle that it is the taxpayer’s return that controls the assessment_period and not the return of the entity from which the adjustment may be derived conversely petitioners contend that bufferd is distinguishable and applies solely to s_corporations and accordingly does not control situations where the adjustment involves a shareholder and a c_corporation the supreme court in resolving the circuit conflict held that the commissioner can only determine whether the taxpayer understated his tax obligation and should be assessed a deficiency after examining his return plainly then the return referred to in dollar_figure a is the return of the taxpayer against whom a deficiency is assessed id pincite to better understand the supreme court’s holding we briefly review pre-bufferd case development before the conflict amongst the court_of_appeals holdings on this issue courts generally followed the principle that a corporation and its shareholders were separate taxpayers see 319_us_436 that principle held true even where the adjustments to one taxpayer’s income derived from the other taxpayer this court in the context of a transaction concerning a beneficiary and a complex_trust held that the return of the beneficiary whose income was being adjusted was the starting point for deciding when the assessment_period expired 92_tc_708 revd 906_f2d_362 8th cir fendell involved a_trust with two partnership investments that resulted in losses the beneficiary reported a loss from the trust the beneficiary’s tax years were extended by agreement extensions were obtained from the trust for some of its years but not for the loss_year after the expiration of the assessment_period for the trust’s loss_year the commissioner mailed a notice_of_deficiency to the beneficiary disallowing his claimed losses from the trust the beneficiary contended that the trust’s assessment_period had expired and the commissioner was barred from making the adjustments to the beneficiary’s claimed loss on those facts this court held that the expiration of the trust’s assessment periods did not bar the deficiency determinations for the beneficiary that holding was based on our reasoning that the entity which was the source for the adjustment was a separate taxable entity complex_trust the court_of_appeals for the eighth circuit reversed that holding using the rationale that the commissioner can adjust the tax_liability only at the source_of_income ie the trust fendell v commissioner f 2d pincite some courts of appeals distinguished fendell by limiting its application to situations where the source entity is recognized as a separate taxable entity and the commissioner is indirectly attempting to adjust the entity’s tax through the equity or beneficial_owner after the statute prohibits a direct adjustment see eg 930_f2d_1034 2d cir affg tcmemo_1990_435 where fendell was held to be inapplicable because a partnership is not an entity taxable separately from the partners a similar holding by this court concerning a passthrough - - entity was reversed by the court_of_appeals for the ninth circuit 877_f2d_756 9th cir revg and remanding tcmemo_1986_405 in that case the court held that the commissioner could not adjust a shareholder’s return on the basis of an adjustment to an s corporation’s return when the statute had run on the corporation’s tax_year ’ the rationale underlying that appellate opinion was that the sec_6501 3-year period for assessment was to be applied at the source entity level s_corporation this court and some courts of appeals agreed with the commissioner’s position that the relevant return for determining whether the period for assessment had expired under sec_6501 is that of a taxpayer against whom the commissioner has determined a deficiency 94_tc_863 s_corporation affd 954_f2d_653 11th cir bufferd v commissioner tcmemo_1991_170 s_corporation affd 952_f2d_675 2d cir affd 506_us_523 siben v commissioner tcmemo_1990_435 partnership affd 930_f2d_1034 2d cir 963_f2d_783 5th cir s_corporation affg brody v commissioner kelly v commissioner 877_f2d_756 9th cir revg and remanding tcmemo_1986_405 was one ina line of cases in which taxpayers claimed losses with respect to their passthrough_entity these taxpayers had also extended the assessment_period as to their individual returns but no extensions had been obtained for the passthrough entities whose assessment_period s would have expired tcmemo_1991_78 lardas v commissioner t c pincite grantor_trust the rationale generally underlying those holdings was that the assessment_period of the beneficiary’ s shareholder’ s partner’s return controlled because the source entity was of a passthrough nature the source entity was not subject_to income_tax at the entity level and the return filed by the source entity did not contain enough information to determine the shareholder taxpayer’s total individual tax_liability in 99_tc_490 however this court indicated disagreement with and an intention not to follow the court_of_appeals for the highth circuit’s holding in 906_f2d_362 8th cir in lardas we noted that we have consistently subscribed to the rationale that the return of the taxpayer against whom the commissioner has determined a deficiency is the relevant return for purposes of sec_6501 without regard to the nature of the source entity involved id pincite c bufferd v commissioner the supreme court specifically resolved the question of whether the passthrough entity’s period for assessment controlled the commissioner’s ability to make determinations for individual taxpayer shareholders 506_us_523 -- - as previously indicated the supreme court also interpreted the term return in sec_6501 to be the return of the taxpayer against whom the deficiency is determined or to be assessed id pincite although the bufferd opinion was not in the context of a shareholder and a c_corporation the following comments appeared in a footnote to that opinion petitioner additionally asserts that the returns of shareholders of a subchapter_c_corporation cannot be adjusted after the limitations_period has run for assessing the corporation’s return and that therefore s_corporation shareholders are entitled to identical treatment however petitioner has not provided a single authority in support of the premise of this assertion at oral argument the commissioner maintained that the opposite is the case relying mainly on 331_us_210 67_sct_1175 91_led_1441 which without addressing the limitations issue allowed an adjustment of shareholders’ taxes based upon the commissioner’s finding that at the time of its creation by merger in the corporation had acquired the accumulated_earnings_and_profits of its predecessor corporations a recent tax_court decision also provides indirect support for the commissioner’s view we have held that the relevant return for determining whether at the time a deficiency_notice was issued the period for assessment had expired under sec_6501 ‘is that of petitioner against whom respondent has determined a deficiency ’ citing fehlhaber t c pincite we have maintained that position consistently without regard to the nature of the source entity see cases involving partnerships trusts and s_corporations 99_tc_490 in any event it is doubtful the holding in 506_us_523 also resolved any question about whether the use of the term return in sec_6037 and or sec_6012 results in the application of the assessment_period at the entity level with respect to s_corporations -- - that petitioner’s conclusion follows from his premise for the taxation of c corporations and their stockholders is so markedly different from that of s_corporations id pincite n the rationale expressed in the bufferd footnote was relied upon in a memorandum opinion of this court holding that the expiration of a c corporation’s assessment_period did not bar the commissioner from determining a deficiency based on a deemed capital_gain_distribution to the shareholder manning v commissioner tcmemo_1993_127 in addition the court in manning noted that bufferd relied on 331_us_210 and 99_tc_490 the manning opinion did not provide any rationale in addition to that contained in the cited cases although prospective and not in effect for the tax_year under consideration the taxpayer_relief_act_of_1997 publaw_105_34 sec 111_stat_1038 added the following language to sec_6501 a for purposes of this chapter the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit that legislation was enacted after bufferd and was specifically intended to clarify this issue with respect to s_corporations h rept pincite 1997_4_cb_323 s rept pincite 1997_4_cb_1067 h conf rept pincite 1997_4_cb_1457 under provisions entitled clarify statute_of_limitations for items from pass-through entities the legislative_history contains the explanation that the new language is intended to clarify that the return that starts the running of the statute_of_limitations for a taxpayer is the return of that taxpayer and not the return of another person from whom the taxpayer has received an item_of_income gain loss deduction or credit in that regard sec_7701 a defines person to mean and include an individual a_trust estate partnership_association company or corporation d petitioners’ arguments petitioners in addition to arguing that the bufferd v commissioner supra does not apply to situations involving c corporations also argue that constructive dividends are analogous to sec_6672 responsible_person penalties under sec_6672 assessments are generally to be made within years of the filing of the return giving rise to the tax_liability entity’s return we have held in manning v commissioner supra and hold here that the principle expressed in bufferd v commissioner supra 1s not limited to s_corporations or other flowthrough entities we recognize that sec_6672 cases hold that the assessment of responsible_person penalties must be made within years of the filing of the return giving rise to the -- - responsible_person liability’ but do not find that situation analogous or controlling with respect to the assessment of a shareholder’s income_tax on constructive_dividend income the sec_6672 penalty is used as a collection device by assessment of unpaid employment_tax against an individual as a responsible_person the particular employment_taxes are those that had been collected from employees and as such are trust_fund_taxes in the employer’s hands 12_f3d_489 n 5th cir accordingly while the assessment of responsible_person penalties is separate for purposes of collection the underlying tax_liability for a sec_6672 assessment is the same liability as the employer’s since the assessment is based on the underlying liability of the employer the filing of the employer’s employment_tax return triggers the period of limitation applicable to the penalty in contrast a c corporation’s income_tax_liability on its net_income i e income less deductions is separate and distinct from the shareholder’s income_tax_liability on dividend income received from it sec_1 see also 98_tc_70 s-k liguidating co v commis64_tc_713 it follows that see 60_f3d_584 9th cir 12_f3d_489 5th cir 868_fsupp_1197 n d cal the shareholder’s liability is not based on the underlying tax_liability of the corporation as is an assessment against a responsible_person under sec_6672 therefore the corporation’s return does not commence the sec_6501 period of assessment applicable to the dividend income received by the shareholders finally adoption of a rule that the assessment_period is controlled by the return of the taxpayer against whom an assessment may be made is a functional solution to the question posed by the parties that approach satisfies the need for administrative economy and the goal of finality inherent in sec_6501 it is also in accord with the legislative_history to the post-1997 changes to sec_6501 a shareholder-level period for assessment relieves administrative burdens and the difficulty taxpayers could encounter in not knowing whether the return of another taxpayer might bear on the period of limitations ’ 20_tc_785 1_tc_315 revd on other grounds 141_f2d_391 5th cir uncertainty ‘2 to hold otherwise could result in situations where the commissioner would have less than the years provided for in sec_6501 for a shareholder of a c_corporation whose taxable_year ended earlier than the shareholder’s it could also result in a situation where a taxpayer’s exposure would be involuntarily extended beyond the normal year period if the source entity agreed to extend its assessment_period for the parallel tax period - - regarding the correct period of limitations may hinder the resolution of factual and legal issues and create needless litigation over collateral matters h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite8 be conclusion we hold that the robinsons’ period for assessment controls the question of whether respondent is barred from making a determination that the robinsons have constructive dividends accordingly respondent was not time barred from determining constructive dividends for the robinsons’ tax_year petitioners have offered no other evidence or defense with respect to the disputed constructive dividends and therefore respondent is sustained on that adjustment il self-employment_income on their and returns the robinsons reported dollar_figure in each year as other income_from_discharge_of_indebtedness respondent determined that the dollar_figure reported in and in was income from self employment resulting in the determination of self-employment taxes of dollar_figure and dollar_figure for and respectively on brief the robinsons contend that the amounts represent compensation or wages which are not - subject_to self-employment_tax ' the robinsons contend that they were officers and employees of career and as such were not subject_to self-employment_tax sec_1401 imposes tax on a taxpayer’s self-employment_income the tax is imposed on the gross_income derived by an individual from any trade_or_business carried on by the individual less deductions the term trade_or_business in sec_1402 has the same meaning as it does for purposes of sec_162 sec_1402 the carrying on of a trade_or_business for purposes of self-employment_tax generally does not include the performance of services as an employee sec_1402 c sec_1402 references sec_3121 relating to the federal_insurance_contributions_act for the definition of the term employee as follows any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee we note that the robinsons have not shown that there was a factual predicate for reporting discharge_of_indebtedness income ie they have not shown the identity of the creditor the amount and terms of the indebtedness or the cancellation event the existence of a debtor-creditor relationship is a necessary predicate to a finding of cancellation_of_indebtedness_income 540_f2d_184 3d cir on brief the robinsons argue that they received the income as employees of career and not self-employed individuals even though the robinsons reported the income as being from discharge_of_indebtedness respondent does not argue that the robinsons’ reporting position prohibits their now claiming the amounts to be compensation respondent contends that the income is compensation from self-employment -- - relationship has the status of an employee sec_3121 and applicable regulations concerning corporate officers provide generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation sec_31 d - b employment_tax regs an officer who receives remuneration for substantial services rendered to the corporation is considered an employee within the meaning of sec_3121 251_f3d_862 9th cir 918_f2d_90 9th cir with regard to the remuneration it may be received directly or indirectly but the relevant factor is whether the payments are received for services rendered spicer accounting inc v united_states supra pincite 527_fsupp_515 e d wis respondent argues that the robinsons treated themselves as self-employed by virtue of the following factors they were not paid and did not report wages or other compensation from the corporation mr robinson reported self-employment_income from management services on a schedule c profit or loss from business in which respondent attributes to his work for career the robinsons managed the day-to-day operations and - - dedicated significant time to running the company and they reported only small amounts of income from other sources on these bases respondent asserts that the robinsons were carrying_on_a_trade_or_business the fact that an individual did not receive remuneration in the form of wages or that the individual reported self-employment_income or other remuneration besides wages on a schedule c does not prevent the individual from being classified as an employee pariani v commissioner tcmemo_1997_427 jacobs v commissioner tcmemo_1993_570 in addition many of the facts upon which respondent relies in this case for the determination that mr and or mrs robinson were engaged in an independent trade_or_business also support the robinsons’ argument that each of them as an officer or common_law_employee provided significant services that were integral to the operation of the company mr robinson was an officer of the corporation and its sole shareholder in and he provided substantial services to the corporation in his capacity as an officer because of his expertise as a certified aircraft mechanic and pilot he was involved in overseeing the day-to-day operation of the aircraft brokerage segment of career’s business he was personally involved in the inspection negotiation and purchase of used aircraft and parts he traveled extensively for this part of the -- - business he took part in the actual inspection of purchased aircraft and parts he worked a minimum of hours a week for the company while he received no wages or other direct compensation as an officer during these years both parties contend that the amounts reported on the returns as debt_cancellation income were actually compensation therefore we find that mr robinson’s activities with the corporation come within the definition of those of an employee as set forth in sec_3121 and sec_31_3121_d_-1 employment_tax regs see also veterinary surgical consultants p c v commissioner t c __ ____ -s slip op pincite in addition mr and mrs robinson fit within the definition of common_law employees under sec_3121 in determining whether an individual is an employee the court_of_appeals for the ninth circuit has traditionally considered several factors including whether the business furnishes the worker with tools and a place to work whether the work is performed in the course of the individual’s business rather than in some ancillary capacity and whether the services constituted an integral part of the taxpayer’s business and are not incidental to the pursuit of a separately established trade_or_business spicer accounting inc v united_states supra pincite other_relevant_factors to which the courts have looked in determining the substance of the employment relationship are the following - the degree of control exercised by the principal over the details of the work which parties invest in the facilities used in the work the opportunity of the individual for profit or loss whether the principal has the right to discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating 64_tc_974 and cases cited therein steffens v commissioner tcmemo_1984_592 no one factor is controlling where a sole shareholder controls and provides services to the corporation the element of control becomes less relevant jacobs v commissioner supra revrul_71_86 1971_1_cb_285 as explained supra mr robinson was involved in the day-to day operations of the aircraft brokerage business mrs robinson was involved in the day-to-day administrative details of career mrs robinson along with two others prepared corporate checks and coded them for posting to the general ledger she was also responsible for marketing significantly mrs robinson was the primary dispatcher for the freight and passenger charter activities including the coordination and readying of the planes and crew for the freight and charter businesses although mrs robinson was also the property manager for their significant real - - estate activity she nonetheless devoted significant time and effort to her career responsibilities the robinsons were provided with tools and work space by career and both performed their services predominantly for the company the robinsons were regularly involved in the day-to-day business operations of career see simpson v commissioner supra in addition the robinsons were integral to the operation of the company and together they made fundamental decisions regarding its operation see spicer accounting inc v united_states f 2d pincite accordingly we hold that the robinsons were employees of the corporation and not subject_to self- employment_tax for their and tax years til accuracy-related_penalties respondent determined accuracy-related_penalties for the substantial_understatement of tax under sec_6662 b and d with respect to the robinsons for years and career for its fiscal years ending date and and pak west for its tax_year ending date for the periods under consideration petitioners must show that respondent’s sec_6662 determinations are erroneous rule a petitioners assert that many of the income and expense adjustments respondent determined have been reduced by agreement of the parties petitioners also argue that to the extent that their corporate records are inadequate it was -- p7 - because of respondent’s agent’s advice that the period for assessment of career’s tax for its fiscal_year had expired the testimony of petitioners’ certified_public_accountant does not support petitioners’ claim that respondent’s agent is in any way responsible for petitioners’ being subject_to the determined penalties other than those assertions petitioners have not presented any evidence or made any other showing as to why respondent’s penalty determinations are in error although a rule computation will be necessary to determine the penalty amounts if any for each petitioner we hold that petitioners have failed to show that respondent erred in determining any of the sec_6662 penalties to reflect the foregoing decisions will be entered under rule
